Citation Nr: 1133848	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-35 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for left leg scar.

2.  Entitlement to a compensable rating for status post excision osteochondroma of the left upper fibula.

3.  Entitlement to service connection for degenerative joint disease of the left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active military service from September 1975 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2004 and June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This case was previously remanded by the Board in June 2007 and April 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a Board hearing before a Veterans Law Judge sitting in Washington, D.C., in March 2007; however, he failed to report for such hearing.  Thereafter, in April 2009, the Veteran indicated that he was unable to attend his scheduled hearing because he was in a bus accident.  He further reported that he desired a video-conference hearing rather than a Central Office hearing.  As such, in June 2009, the undersigned Veterans Law Judge determined that the Veteran had presented good cause for failing to report for his scheduled Board hearing and for failing to provide a timely request for a new hearing date.  

The Board remanded the appeal in January 2010, so that the Veteran could be scheduled for the requested hearing.  The Veteran was subsequently scheduled for a video-conference hearing at his local RO to be held in September 2010.  He failed to report for the hearing.  Upon review of the record, the Board notes that copies of the Board's January 2010 decision, and the two letters notifying the Veteran of the date and time of the September 2010 video-conference hearing, were returned.  It should be noted that in a May 2009 letter, the Veteran gave his current address as 55 Lawton Avenue.  It is also noted that he presented to a recent VA examination after receiving notice at this address.  
It is unclear why the Veteran was not notified using the last address he reported to VA in May 2009.  If the AMC/RO determines that the last address submitted by the record in May 2009 is not accurate, the reason behind such finding should be associated with the record.  Otherwise, all notice should be sent to the address last submitted by the Veteran.

The Board observes that it is the Veteran's obligation to inform VA of his whereabouts.  When he does not do so it complicates VA's attempt to fulfill its duty to assist him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him").

A remand is necessary to afford the Veteran his requested video-conference hearing and to ensure that he is properly notified of such hearing.  38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge.  The notice should be sent to the address the Veteran last submitted to VA unless it is clear that another address is valid.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


